         Case 17-29777          Doc 40        Filed 09/06/19 Entered 09/06/19 11:31:16                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Kimberly A Rupert                                      )             Chapter 13
                                                                 )             Case No. 17 B 29777
          Debtor(s)                                              )             Judge A. Benjamin Goldgar

                                                       Notice of Motion

    Kimberly A Rupert                                                          Debtor A ttorney: David M Siegel
    P O Box 201954                                                             via Clerk's ECF noticing procedures
    Chicago, IL 60620


                                                                               >    Dirksen Federal Building
On September 24, 2019 at 10:00 am, I will appear at the location listed to     >    219 South Dearborn
the right, and present this motion.                                            >    Courtroom 642
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Saturday, September 7, 2019.                    /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On October 04, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on December 12, 2017, for a term of 36 months with payments of $400.00.

The status of the debtor's plan is:   Current Month            Cash Due            Cash Received     Payment Default
                                            23                 $14,401.00            $13,594.00         $807.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 09/06/2019
                                                                               Due Each Month: $400.00
                                                                               Next Pymt Due: 10/03/2019

    Date           Ref Num            Amount                               Date           Ref Num         Amount
02/15/2019              6257080         $200.00                        02/22/2019               729789       $200.00
03/18/2019              6285414         $200.00                        04/04/2019              6297448       $200.00
04/19/2019              6310584         $200.00                        05/06/2019              6324112       $200.00
05/22/2019              6337962         $200.00                        06/06/2019              6351881       $200.00
06/18/2019              6366081         $200.00                        06/24/2019              1621201     $3,000.00
07/25/2019              1790677         $250.00                        08/15/2019              1792495       $200.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
